DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to claims on 06/24/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US PUB. 20180272491, herein Yang) in view of Rancic et al (US PUB. 20160290906, herein Rancic) in further view of Fontaine et al (US PUB. 20120234143, herein Fontaine) in further view of Jawahir et al (US PAT. 5,689,062, herein Jawahir).

Regarding claim 1, 5, and 9 Yang teaches A processor implemented method/system/one or more non-transitory machine readable information storage mediums for monitoring tool wear to estimate Remaining Useful Life (RUL) of a tool (0010, fig. 1-5), the method comprising: 
obtaining, by one or more hardware processors (0029 fig. 1 cloud server), a plurality of process parameters associated with machining process of a work piece (0033 “operation 310 is first performed to obtain ranges of plural sets of factory machining conditions regarding a cutting tool product…he ranges of the sets of factory machining conditions are a range of the depth of cut (ap.sub.1, ap.sub.2), and a range of the feed rate (f.sub.1, f.sub.2), and am area enclosed by boundary condition points (ap.sub.1, f.sub.1), (ap.sub.1, f.sub.2), (ap.sub.2, f.sub.1), (ap.sub.2, f.sub.2) is an area of feasible machining conditions that can be accessed according to the material and tolerance of the workpiece to be machined”), wherein the plurality of process parameters, comprising a spindle power (Sp) (0033 “The factory machining conditions include…a maximum spindle speed”), a radial depth of cut (w) of the tool (0033 “The factory machining conditions include…depth of cut…depth of cut (ap.sub.1, ap.sub.2)”), [an axial depth of cut t of the tool], and a cutting velocity V (0033 “cutting speeds (v.sub.1, v.sub.2)”), are obtained directly from a Computer Numerical Control (CNC) machine (0027 “the CPAs 120a/120b/120c can communicate with multiple tool machines (such as computer numerical control (CNC) machine tools) 122a/122b/122c, 124a/124b, and 126, and obtain sensing data from those tool machines while the tool machines are performing cutting operations, and derive features from the sensing data”)
deriving, by the one or more hardware processors (0029), [a rate of volumetric wear loss per unit contact area of the tool in terms of a rate of change of flank wear width (dvB/dt)) of the tool], wherein the [rate of change of] flank wear width (dvB/dt) is computed using the spindle power (Sp) (0041 “sets of tool wear features may be extracted from the sets of historical sensing data. After the sets of historical sensing data are collected from the sensors attached to, for example, a spindle…the tool wear features are calculated in the time, frequency, and time-frequency domains of the historical sensing data…frequency domain features consist of several harmonic powers where the harmonic powers are adjacency powers (±5 Hz) of times (x) of the fundamental frequency (kx, k=¼, ½, 1, . . . , 5) of the spindle speed”, 0040 “measuring the wear of the tool flank or tool corner”, 0042 “operation 318 is performed to build a tool wear prediction (HDNN) model in accordance with a HDNN algorithm by using the set of historical sensing data and the historical tool wear values, in which the HDNN model requires an input of a tool wear predicted of the cutting tool right after a previous tool run of operation”, fig. 3 0033 tool wear features includes tool flank. Spindle power is used for determining tool wear features), the radial depth of cut (w) (0033 “The factory machining conditions include…depth of cut…depth of cut (ap.sub.1, ap.sub.2)”, 0048 “the data-preprocessing circuit 520 is used to query the process data, i.e., the machining (cutting) conditions including…the coordinates”, 0049, fig. 3, coordinates of the cutting are used for tool wear feature extraction), [the axial depth of cut t of the tool], the cutting velocity V (0033 “cutting speeds (v.sub.1, v.sub.2)”, fig. 3) , predetermined constants A1 and B1 defined in accordance with a combination of the tool and material of the work piece (0033 “feasible machining conditions that can be accessed according to the material and tolerance of the workpiece to be machined”), and a predetermined temperature wear coefficient (Kw ) (0048 “collect…temperature signals”, 0046 “to select important sensing parameters and their corresponding actual tool wear values in accordance with the correlation coefficients (larger correlation coefficients) between the actual tool values and the sets of sensing data”, temperature is a sensed parameter), wherein the temperature wear coefficient Kw considers effect of temperature rise due to friction caused by a current tool wear state (0040 “tool wear value”) of the tool during the machining operation (0033); 
wherein the constants A, and B, defined in accordance with the combination of the tool and the material of the work piece are predetermined (0033 “feasible machining conditions that can be accessed according to the material and tolerance of the workpiece to be machined”) by fitting data for a selected combination of the tool and work piece material and previous machining data (0046, 0041) [using least square fitting technique] 
and wherein the temperature wear coefficient (Kw) is tuned from the previous machining data associated with the machining process (0046 0048);
determining, by the one or more hardware processors (0029), a cumulative flank wear growth (VB) for a current time instant by summing the rate of change of flank wear width (dvB/dt) for a plurality of cuts performed by the tool for a plurality of parts during the machining operation (0040 “historical tool wear value is a tool wear value of the second cutting tool after each historical tool run of operation…measuring the wear of the tool flank or tool corner”, 0046, measurements of the tool flank are done for the same tool and thus the cumulative flank wear growth is found from the change of the flank wear width); 
and estimating, by the one or more hardware processors (0029), the RUL of the tool at the current time instant (0031 “is used to derive the RUL of the cutting tool right after the k.sup.th tool run of operation”, 0044) from the determined cumulative flank wear growth (VB) and a maximum allowed value for the cumulative flank tool wear predefined for the tool (0040 “historical tool wear value is a tool wear value of the second cutting tool after each historical tool run of operation…for example, measuring the wear of the tool flank or tool corner…When the tool flank or tool corner of the cutting tool is broken, it means that the tool wear value is greater than the maximum tool wear threshold and needs to be replaced”, 0041, 0045 “operation 334 is performed to determine if the tool wear predicted value is greater than or equal to a maximum tool wear threshold”, 0046, fig. 3) 
Yang does not explicitly teach an axial depth of cut t of the tool and a rate of volumetric wear loss per unit contact area of the tool in terms of a rate of change of flank wear width (dvB/dt)) of the tool, and rate of change of flank wear width (dvB/dt) and using least square fitting technique.
Rancic teaches a rate of volumetric wear loss per unit contact area of the tool in terms of a rate of change of flank wear width (dvB/dt)) of the tool (0044 “it is known from experience that the flank wear VB of a cutter tool varies as a function of cutting time t in a manner that has the appearance shown diagrammatically in FIG. 5”)
rate of change of flank wear width (dvB/dt) is computed (0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the prediction of tool life teachings of Yang with the flank wear rate of change teachings of Rancic since it is known from experience that flank wear is a function of cutting time and because Rancic teaches a means for catastrophic issues due to wear (0065, 0044). 
Yang and Rancic do not teach the axial depth of cut t of the tool and using least square fitting technique. 
Fontaine teaches the axial depth of cut t of the tool (0075 “amount of wear on the flank face, v.sub.bmax, was measured as a function of the length of the cut… The cutting conditions were the following:” 0079 “axial depth of cut”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the prediction of tool life teachings of Yang and the flank wear rate of change teachings of Rancic with the axial depth for determining amount of wear on the flank face teachings of Fontaine since Fontaine teaches a means for better understanding wear in order to improve performance of workpieces especially used as cutting tools in machining of hard materials (0009).
Yang, Rancic and Fontaine do not teach using least square fitting technique
Jawahir does teach by fitting data for a selected combination of the tool and work piece material and previous machining data using least square fitting technique (col 9 lines 10-15 “This was done by choosing a reference cutting speed of 900 sfpm, a work material (1037 M steel) and a tool coating (KC 850). The exponent n.sub.2 was determined based upon Equation 10 also through the use of a least-square algorithm with three sets of tool-life-depth of cut relationship tests”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the prediction of tool life teachings of Yang, the flank wear rate of change teachings of Rancic and the axial depth for determining amount of wear on the flank face teachings of Fontaine and the method of assessing tool life in grooved tools using least square algorithm teachings of Jawahir since Jawahir teaches a means for providing more accurate tool life predictions which will allow for tool manufacturers to design longer lasting tools (col 2 lines 30-40).  

Regarding claim 5, Yang further teaches one or more Input/Output (1/O) interfaces; and one or more hardware processors coupled to the memory via the one or more communication interfaces (0027 0029).

Regarding claims 2, 6, and 10, Yang, Rancic, Fontaine and Jawahir teach the method/system/ one or more non-transitory machine readable information storage mediums of claims 1, 5, and 9. 
Yang and Rancic teach wherein the method further comprises indicating the determined RUL to an operator and raising an alarm (Rancic 0068 “which means are configured to indicate the beginning of the stage of catastrophic increase in said wear”) if the RUL crosses a predefined RUL threshold of the tool (Yang, 0050 “predict a tool wear value and a RUL of a cutting tool mounted on a tool machine in real time when the tool machine is in operation, and simultaneously monitor and predict multiple tool machines using the same tool product”, fig. 1, 0027, 0010). 
Relevant Prior Art 
	Liao et al (US PUB. 20160091393) has been deemed relevant prior art since Liao teaches a means for using statistics for determining degradation of machining tool. 

Response to Arguments
Applicant’s arguments, filed 06/24/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al (US PUB. 20180272491, herein Yang) in view of Rancic et al (US PUB. 20160290906, herein Rancic) in further view of Fontaine et al (US PUB. 20120234143, herein Fontaine) in further view of Jawahir et al (US PAT. 5,689,062, herein Jawahir).
Applicant argues that Rancic does not disclose calculating rate of change of flank wear width using all the different claimed variables. However, as is shown in the rejection, Yang teaches calculating flank wear width using the different claimed variables (0040-41, 0033, 0048, 0046). What Yang fails to explicitly teach is the rate of change of the flank wear width. Rancic teaches that it is known that flank wear is a function of time and therefore is determined as a rate of change (0044). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that Rancic’s techniques are not used for milling. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., milling operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that Yang and Rancic do not teach computation of rate of change of flank wear width based on temperature wear coefficient. However, Yang teaches sensing/collecting temperature signals and further selecting important sensing parameters and their corresponding actual tool wear values in accordance with the correlation coefficients between tool values and sensing data (0048, 0046). This corresponds to temperature wear coefficients for determining flank wear width based on temperature wear coefficient. Rancic further teaches rate of change of flank wear width (0044).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant then argues that the cited prior art does not teach temperature wear is tuned from previous machining data. However, Yang teaches that historical sensing data and historical wear data are inputted into the tool wear prediction model (0007). Temperature data is sensed data. This corresponds to tuning with previous machining data. 
	Applicant then argues that Yang focuses only regarding workpiece material and tolerance and not anything related to combination of the tool and the material of the work piece. However, Yang explicitly teaches that feasible machining conditions, which are tool conditions, is accessed from the material of the workpiece (0033). Further, Yang teaches determining the difference between predicted tool wear, which explained above is gathered from historical data, to actual tool wear which is based on the machining conditions found from the combination of tool and workpiece material (0046 0041). 
	Applicant then argues that Yang and Jawahir nowhere teach usage of constants defined by the method explained in the claim. However, Yang teaches that if in the immediately above step, there is a difference found between the actual and predicted wear, the model is updated using correlation coefficients which correspond to constants A and B (0046).  Jawahir further teaches using least square fitting techniques. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116